Citation Nr: 9928588	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-49 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected left (minor) 
shoulder disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from September 1964 to 
September 1967 and from February 1968 to November 1969.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1996 decision by 
the RO which denied an increased rating in excess of the 10 
percent rating then assigned.  The Board remanded the appeal 
to the RO for additional development in November 1997.  

In March 1999, the Board issued a decision which denied the 
claim for an increased rating under the provisions of 
38 C.F.R. § 3.655, based on the veteran's failure to report 
for a scheduled examination in January 1999.  Subsequent to 
the March 1999 decision, the Board was notified that the 
veteran had requested - prior to the scheduled examination he 
failed to report for in January 1999 - to have the 
examination rescheduled.  The Board was unaware of the 
veteran's request at the time the March 1999 decision was 
issued.  Therefore, in August 1999, the Board vacated the 
March 5, 1999 decision under the provisions of 38 C.F.R. 
§ 20.904(a).  


REMAND

Although further delay is regrettable, due process 
considerations require that additional development be 
accomplished prior to further consideration of the veteran's 
claim.  

As noted in the November 1997 Board remand, the medical 
findings of record were not sufficiently detailed to evaluate 
the veteran's service-connected left shoulder disability nor 
were there any findings reported concerning the degree of 
functional loss as required by 38 C.F.R. § 4.40.  Therefore, 
the Board finds that the January 1998 VA examination was 
inadequate and that further development of the record is 
necessary.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45, when evaluating a service-connected 
disability involving a joint.  The DeLuca Court remanded the 
case to the Board to obtain a medical evaluation that 
addressed whether pain significantly limited the appellant's 
functional ability during flare-ups or when his joint was 
used repeatedly over a period of time.  

Because the Codes used to rate the veteran's left shoulder 
disability are cast in large measure in terms of limitation 
of motion, any examination for rating purposes must be 
expressed in terms of the degree of additional range-of-
motion loss due to pain on use, incoordination, weakness, 
fatigability, or during flare-ups.  DeLuca.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, or 
incoordination.  

In light of the current medical evidence of record and the 
veteran's apparent willingness to appear for a scheduled 
examination, it is the decision of the Board that additional 
development is necessary prior to appellate review.  
Accordingly, the case must be REMANDED to the RO for the 
following action:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his 
service-connected left shoulder 
disability since January 1993.  Based on 
his response, the RO should attempt to 
obtain copies of all such records from 
the identified treatment sources, not 
already obtained, as well as any VA 
clinical records, and associate them with 
the claims folder.  

2.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the nature and extent of his 
left shoulder disability.  The claims 
folder and a copy of this REMAND must be 
made available to the examiners for 
review.  All indicated tests and studies 
should be accomplished, and the clinical 
findings should be reported in detail.  
The examiners should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
answers should be proceeded with the 
Roman numeral corresponding to the Roman 
numeral of the question or instruction.  
No instruction/question should be left 
unanswered.  If the examiners find that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

The orthopedic examiner should determine 
as follows:  

I.  The veteran's range of motion of 
the left shoulder should be reported 
in degrees.  

II.  Tests for stability of the left 
shoulder should be accomplished, and 
any instability should be classified 
as mild, moderate or severe.  The 
examiner should indicate whether 
there is recurrent dislocation of 
the shoulder and whether any such 
episodes are frequent or infrequent.  
If there is dislocation, it should 
be noted whether there is guarding 
of all arm movements or guarding of 
movement only at shoulder level.  

III.  The examiner should be asked 
to determine whether the left 
shoulder exhibits weakened movement, 
excess fatigability, or 
incoordination; and, if feasible, 
express these determinations in 
terms of the degree of additional 
range of motion loss due to any 
weakened movement, excess 
fatigability, or incoordination 
under 38 C.F.R. § 4.45.  If any 
determination cannot feasibly be 
made, it should be so indicated.  

IV.  The examiner should also 
express an opinion on whether pain 
could significantly limit the 
veteran's functional ability during 
flare-ups or when he uses his left 
shoulder over a period of time.  
This determination must, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups under 38 C.F.R. 
§ 4.40.  If the examiner is unable 
to make such a determination, it 
should be so indicated on the 
record.  

V.  The veteran's work history and 
any time lost from gainful 
employment due to the left shoulder 
disability should be reported.  

The neurologic examination should 
evaluate the extent and severity of the 
veteran's left shoulder impingement 
syndrome, and identify the specific nerve 
or nerves involved.  The examiner should 
note whether the surgical scar is 
superficial, tender and painful on 
objective demonstration, poorly 
nourished, or affects function.  It 
should also be noted whether there are 
repeated ulcerations of the scar.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the reports do 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998).  

4.  After the requested development has 
been completed, the RO should again 
review the veteran's claims.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, which should include, if 
appropriate, citation to § 3.655, and 
given the opportunity to respond thereto.  
If the veteran fails to appear for the 
examination, correspondence informing him 
of the date and place of the examination 
should be included in the claims folder.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  While this case is in remand status, the 
veteran is free to submit additional evidence and argument on 
the question at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



			
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


